Citation Nr: 0520849	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral hallux 
valgus with metatarsalgia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1957 until August 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's bilateral hallux valgus with metatarsalgia 
is productive of symptoms consistent with moderately severe 
foot injury.  

2.  The competent evidence does not demonstrate objective 
findings of pes planus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating for 
bilateral hallux valgus with metatarsalgia have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5277, 5284  (2004).

2.  The criteria for entitlement to a compensable evaluation 
for pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in May 2004 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, a transcript of the veteran's 
October 2003 videoconference hearing before the undersigned 
is of record.  Furthermore, statements written by the veteran 
in support of his claim are affiliated with the claims 
folder. 

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

VA outpatient treatment reports dated in 2000 reflect 
complaints of bilateral foot pain.  Reports dated in May 
2000, June 2000 and October 2000 reveal complaints of painful 
feet.  His chief complaint was cramping along the plantar and 
medial aspects of both feet, especially while laying in bed.  
He also had nerve pain on the dorsum of both feet with shoe 
pressure and whenever his feet struck each other in bed.  The 
veteran was using inserts for his foot pain.  Objectively, 
there was neuritic pain with palpation over the deep peroneal 
nerve of the dorsal midfoot, bilaterally.  Sensation remained 
intact to light touch.  Additionally, digits 2-5 were 
contracted bilaterally.  He had an increased medial 
longitudinal arch in both feet.  There was pain on palpation 
of the plantar aspect of both feet along the plantar fascia.  
There was also pain to palpation of the sub lesser metatarsal 
heads bilaterally.  Tinnel's sign was positive on the dorsal 
aspect of the feet at the deep peroneal nerve bilaterally.  
Vascularly, the veteran had equivocally palpable pedal pulses 
bilaterally and capillary filling time was less than 3 
seconds times 10.  The diagnoses included onychauxis and pes 
cavus.  The veteran was advised to wear insoles as tolerated.  

The veteran was examined by VA in October 2000.  He 
complained of chronic bilateral foot pain, from the ankle up 
to the leg.  He wore regular shoes but had an arched support 
and insert.  He took Tylenol #3 for foot pain and attended 
the pain clinic.  He claimed that he could not walk a block 
due to his bilateral foot pain.  He also could not climb 
stairs.  Wet weather worsened his symptoms and his feet were 
cold from winter to mid-summer.  

Objectively, the veteran had an arthralgic gait, and tended 
to walk on the lateral aspect of his foot and had some 
plantar callosities on the base of the left big toe with 
hallux valgus bilaterally.  He was unable to stand on his 
toes and heels.  There was tenderness to palpation all over 
the foot in the metatarsal area up to the ankle, without 
swelling of the ankle.  There was also tenderness on 
palpation on the proximal side of the metatarsal bone 
bilaterally.  Further, the hallus valgus was also tender on 
palpation.  The base of the left big toe had tender 
callosities.  The ankles were not deviated medially and there 
was no limitation of ankle motion.  The big toes were 
deviated laterally.  It was noted that the veteran's pain was 
subjectively worse than the objective findings.  

The VA examiner in October 2000 commented that he saw no 
evidence of flat foot.  The diagnosis again clarified that 
there was no pes planus.  

In outpatient treatment reports dated in February 2001, April 
2001 and August 2001, the veteran complained of bilateral 
foot pain.  He explained that when he had been on his feet 
during the day, he would experience pain at night.  The pain 
was only relieved by standing or stretching his feet.  
Objectively, vascular findings revealed palpable pedal 
pulses.  In February 2002, he had weak dorsalis pedalis 
pulses bilaterally.  Posterior tibial pulses were +2/4 
bilaterally.  Capillary filling time was less than 3 seconds 
times 10 and there was no edema.  Neurologically, the feet 
were intact to light sensation.  The veteran had a laterally 
deviated hallux bilaterally and an increased medial arch 
bilaterally.  He also had dorsally contracted digits 2-5 
bilaterally.

A February 2002 VA outpatient treatment report revealed 
identical complaints and findings to those described above, 
except that on this occasion he had weak dorsalis pedalis 
pulses bilaterally.  Posterior tibial pulses were +2/4 
bilaterally.

VA outpatient treatment reports dated in May 2002, June 2002 
and August 2002 noted complaints of painful cramping of both 
feet.  Such cramping occurred mostly at night or with 
ambulation.  The veteran reported that he had to get up in 
the middle of the night to stretch his feet.  He also 
reported problems with balance, causing him to fall.  
Objectively, he had weak dorsalis pedalis and posterior 
tibial pulses bilaterally.  Capillary filling time was less 
than 3 seconds times 10.  There was no edema.  
Neurologically, the feet were intact to light sensation.  The 
veteran had a laterally deviated hallux bilaterally and an 
increased medial arch bilaterally.  

The veteran was again examined by VA in November 2002.  At 
that time, the veteran had ankle dorsiflexion from 0 to 20 
degrees, plantar flexion was from 0 to 45 degrees.  Those 
findings were with the ankle in neutral position.  Additional 
findings show dorsiflexion from -5 to 0 degrees with pain on 
both sides and plantar flexion from 0 to 40 degrees without 
pain.  There was also pain at the extremes of inversion and 
eversion.  

The veteran's feet were slightly purple in color.  Dorsalis 
pedalis and  posterior tibial pulses of the feet were not 
palpable on either side.  The anterior tibial pulse was felt 
only on the right side.  There was hallux valgus deformity on 
both sides with angulation of about 10 degrees.  Dorsiflexion 
of the first metatarsophalyngeal joint of 5 degrees 
bilaterally.  He had calluses at the first 
metatarsophalyngeal joints on both sides.  The veteran could 
not squat or go on his heels or toes.  He had deficit 
sensation in both feet but his sense of position was intact.  
He used a walker to get around outside, and held onto chairs 
inside his house.  He had pes cavus on both sides.  The 
strength of his metacarpophalangeal ankle dorsiflexors was 
4/5 bilaterally.  He had 5/5 strength in the flexors of his 
ankles.  

Following the November 2002 VA examination, the veteran was 
diagnosed with pes cavus, both feet with hallux valgus.  

In October 2003, the veteran offered testimony at a 
videoconference hearing before the undersigned.  At that 
time, he explained that his feet cramped if he walked for any 
length of time (Transcript "T," at 4).  He also reported 
pain that woke him at night (T. at 5).  He explained that he 
would have pain for two to three nights following pressure on 
the feet.  (T. at 6).  He further explained that if her 
walked for a half hour or 45 minutes, he would need to sit 
down for a day or two.  His pain was constant and he avoided 
walking where possible.  

The veteran treated his pain with medication.  Additionally, 
if his feet cramped up in bed, he would get up.  (T. at 7).  
He also indicated that on more severe exertion, the cramps 
would escalate to spasms (T. at 9).  

The veteran also reported ankle instability, causing falls.  
He explained that he used a walker for ambulation.  He had 
also worn ankle braces in the past, but he discontinued their 
use due to discomfort.  (T. at 5-6).  

Analysis

I.  Bilateral hallux valgus with metatarsalgia

The veteran is presently assigned a 10 percent rating for 
bilateral hallux valgus with metatarsalgia, pursuant to 
Diagnostic Code 5277.  Under that Code section, a 10 percent 
rating is warranted for bilateral week feet, a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  38 C.F.R. § 4.71a.  That Code 
section does not afford an evaluation in excess of 10 
percent. 

Because the veteran is already receiving the maximum 
available benefit under Diagnostic Code 5277, the Board must 
immediately consider whether any alternate Diagnostic Codes 
allow for a higher rating.  

Here the Board finds that the evidence supports a 20 percent 
evaluation under Diagnostic Code 5284, for other foot 
injuries.  A 20 percent rating under that Code section is 
reflective of moderately severe foot injury.  A 30 percent 
rating applies for severe foot injury.

The medical evidence of record contains numerous findings of 
disturbed circulation, as shown by a frequent absence of 
pedal pulses.  There were also neurological findings, such as 
positive Tinnel's sign on the dorsal aspect of the feet at 
the deep peroneal nerve bilaterally, as noted in an October 
2000 VA outpatient treatment report.  Additionally, the 
evidence of record also reflects consistent reports of 
painful feet.  Such complaints have been objectively 
verified.  For example, VA outpatient treatment reports dated 
in 2000 reveal neuritic pain with palpation over the deep 
peroneal nerve of the dorsal midfoot, bilaterally.  There was 
also pain on palpation of the plantar aspect of both feet 
along the plantar fascia.  Moreover, there was also pain to 
palpation of the sub lesser metatarsal heads bilaterally.  
Furthermore, upon VA examination in October 2000, the veteran 
was unable to stand on his toes and heels.  There was 
tenderness to palpation all over the foot in the metatarsal 
area up to the ankle, without swelling of the ankle.  There 
was also tenderness on palpation on the proximal side of the 
metatarsal bone bilaterally.  Further, the hallus valgus was 
also tender on palpation.  The base of the left big toe had 
tender callosities.  Finally, VA examination in November 2002 
revealed pain with range of motion of the ankles.  At that 
time, the veteran could not squat or go on his heels or toes.  

While the VA examiner in October 2000 commented that the 
veteran's subjective complaints were disproportionate to the 
objective findings, the Board nevertheless finds that the 
competent evidence as described above is consistent with a 20 
percent evaluation for moderately severe foot injury under 
Diagnostic Code 5284.  In so finding, the Board has 
appropriately contemplated additional functional limitation 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this vein, it is noted that there were numerous 
findings of pain on palpation of numerous areas of the 
bilateral feet.  It is further observed that the veteran 
could not walk on his heels or toes, wore shoe inserts and 
ambulated with a walker outside of his home.  

While the Board finds that a 20 percent evaluation is 
justified under Diagnostic Code 5284, the next-higher 30 
percent rating, for severe injury, is not for application.  
In reaching this conclusion, the Board observes that, under 
the amputation rule, the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at that elective level, were amputation to be performed.  In 
particular, the combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  See 38 C.F.R. § 4.68 (2004).  Thus, 
put another way, a combined 40 percent rating for each leg 
would be equivalent to the loss of use of that extremity up 
to the knee.  Here, the veteran's symptomatology is not 
commensurate with loss of use of his bilateral lower legs.  
He can ambulate, albeit with assistive devices.  Thus, a 
rating of 30 percent under Diagnostic Code 5284, which would 
result in a combined rating of 40 percent, is not appropriate 
here.  Instead, a 20 percent rating under 5284, which results 
in a combined evaluation of 30 percent most accurately 
reflects the veteran's disability picture here.   

Finally, no other Diagnostic Codes provide a basis for a 
rating in excess of 20 percent for bilateral hallux valgus 
with metatarsalgia.  While the evidence does contain 
diagnoses of pes cavus, there is no showing of shortened 
plantar fascia bilaterally or marked tenderness under the 
metatarsal heads bilaterally.  Nor is there a showing of 
marked contraction of the plantar fascia with dropped 
forefoot, hammertoes or very painful callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2004).  Moreover, while VA 
examination in November 2002 did indicate varus deformity, 
there is no showing that such deformity was "marked."  
Lastly, there is no malunion or nonunion of the tarsal or 
metatarsal bones to justify a rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  No other Code sections apply.  

In conclusion, the evidence of record supports a 20 percent 
rating for bilateral hallux valgus with metatarsalgia.  A 
higher rating is not warranted.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  Pes planus

The veteran is currently in receipt of a noncompensable 
rating for bilateral pes planus, pursuant to Diagnostic Code 
5276.  Under that Code section, a noncompensable evaluation 
is warranted where the evidence demonstrates mild symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation is warranted for moderate pes planus, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  

Here, the competent evidence does not contain any findings of 
moderate pes planus.  In fact, the VA examiner in October 
2000 commented that he did not see any evidence of flat foot.  
No other evidence during the rating period on appeal contains 
any findings or diagnoses of pes planus.  For this reason, a 
compensable evaluation is not for application.  In reaching 
this conclusion, the Board recognizes the veteran's 
complaints of foot pain, limiting his function.  However, 
because there are no diagnoses of pes planus, the pain 
documented in the record cannot be attributed to that 
condition and does not serve as a basis for a compensable 
rating here.  Rather, such pain and limitation has been 
appropriately accounted for in the evaluation assigned for 
the veteran's bilateral hallux valgus with metatarsalgia.  

In conclusion, as there is no objective demonstration of pes 
planus during the rating period on appeal, there is no basis 
for a compensable evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's pes 
planus caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

ORDER

A 20 percent rating for bilateral hallux valgus with 
metatarsalgia is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

A compensable evaluation for pes planus is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


